DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on June 12, 2020, is accepted.
Claims 1 – 21 are being considered on the merits.

Drawings
The drawings, filed on June 12, 2020, are accepted.

Specification
The abstract of the disclosure is objected to because the current abstract does not complied with the standard format required by the USPTO.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: The specification state in multiple paragraph spelling for both “decryptor” and “decrypter”. Examiner recommend formatting both as either “decryptor” or “decrypter” so that it is consistence throughout the specification and claim. The specification state in multiple paragraph spelling for both “encryptor” and “encrypter”. Examiner recommend formatting both as either “encryptor” or “encrypter” so that it is consistence throughout the specification and claims.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9  recites “the second stream of entangled” which should be corrected to recite “the second stream of entangled photons”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1 and claim 17 recite “a command generator to generate tracking, telemetry and command, (TT&C) instructions for the satellite”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure:
Page [16] Para. [59]: The TT&C station 100 shown in Fig. 4 comprises optical communication terminal 102, a beam decoder 104, a key sifter 106, a key management system a command generator 110, an encrypter/decrypter 112, a transmitter/receiver (transceiver) 114, a user terminal 116, a command processor 118, and a command database 120.
Page [16] Para. [65]: In aspects where a user terminal 116 is present, a user may input instructions to the user terminal 116, which are then transmitted to the command generator 110. The command generator 110 converts the input instructions from the user terminal into a command having a format that can be processed by the satellite 200, and transmits the command to the encrypter/decrypter 112. In some aspects, the user terminal 116 can convert the user input instructions into a command having a format that can be processed by the satellite 200 and can pass a command directly to the encrypter/decrypter 112. It is preferred that the user terminal 116 is located at the control station 100 to minimise the possibility of an eavesdropper intercepting the transmitted command. In some aspects, the user terminal 116 can be remote from the control station 100 and can communicate with the command generator 110 and/or the encrypter/decrypter 112 as appropriate by a wired or a wireless communication link.

Claim 1 and claim 17 recite “an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the satellite”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure:
Page [23] Para. [91]: With a common key stored in the control station key management system 108 and the satellite key management system 220, an encryption process can begin. In the preferred embodiment, the command encryptor 112 at the control station 100 receives command data to be transmitted to the satellite 200. The command data can be received from a command generator 110 or a user terminal 116. On receipt of the command data, the command encryptor 112 requests a key from the key management system 108. The command encryptor 112 receives the key associated with the satellite 200 to which the command data is destined in response to the request. The command encryptor 112 uses the received key to encrypt the command data, and transmits the encrypted command data to the control station transceiver 114, which in turn transmits the encrypted command data to the satellite 200.

Claim 2 and claim 20 recite “a beam decoder to determine an encryption key from a received stream of photons”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure:
Page [14] Para. [59]: The TT&C station 100 shown in Fig. 4 comprises optical communication terminal 102, a beam decoder 104, a key sifter 106, a key management system 108, a command generator 110, an encrypter/decrypter 112, a transmitter/receiver (transceiver) 114, a user terminal 116, a command processor 118, and a command database 120. 
Page [15] Para. [61]: The beam decoder 104 analyses (or decodes) the received beam to determine an associated bit stream, which represents an encryption key. In some practical situations, the bit stream determined by the beam decoder 104 is not perfectly aligned with the encryption key as determined on the satellite 200 (preferably by the cryptographic key generator 214). The control station 100, in the arrangement shown in Fig. 4, includes a key sifter 106, which can communicate with a key sifter 218 on the satellite 200 to establish a common encryption key without errors. The key sifters 106 may also perform a privacy amplification process to improve security in the event of errors in the bit stream. Further details regarding the key sifting process and privacy amplification can be found below.

Claim 4 recites “a key sifter configured to receive information..., wherein the key sifter is further configured to communicate with the satellite”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure: 
Page [4] Para. [15]: a control apparatus comprises a key sifter adapted to receive information regarding a corresponding encryption key stored on the satellite and determine that bits within the decoded encryption key do not perfectly correspond to bits within the corresponding encryption key. The key sifter is adapted to communicate with the satellite to remove bits from the decoded encryption key that do not perfectly correspond to bits within the corresponding encryption key to create a common encryption key. Including a key sifter improves the privacy and security when establishing a common quantum key between a control apparatus and a satellite.
Page [15] Para. [61]: The control station 100, in the arrangement shown in Fig. 4, includes a key sifter 106, which can communicate with a key sifter 218 on the satellite 200 to establish a common encryption key without errors. The key sifters 106 may also perform a privacy amplification process to improve security in the event of errors in the bit stream. Further details regarding the key sifting process and privacy amplification can be found below.

Claim 6 recites “the command encryptor is configured to receive commands intended for transmission to a satellite, retrieve an encryption key…”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure: 
Page [23] Para. [91]: With a common key stored in the control station key management system 108 and the satellite key management system 220, an encryption process can begin. In the preferred embodiment, the command encryptor 112 at the control station 100 receives command data to be transmitted to the satellite 200. The command data can be received from a command generator 110 or a user terminal 116. On receipt of the command data, the command encyptor 112 requests a key from the key management system 108. The command encryptor 112 receives the key associated with the satellite 200 to which the command data is destined in response to the request. The command encryptor 112 uses the received key to encrypt the command data, and transmits the encrypted command data to the control station transceiver 114, which in turn transmits the encrypted command data to the satellite 200.

Claim 12 recites “a command decryptor configured to receive an encrypted command from a control station”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure: 
Page [6] Para. [23]: a satellite comprises a command decryptor adapted to receive an encrypted command from a control station, retrieve an encryption key from the key management system, decrypt the encrypted command using the encryption key and forward the decrypted command to a command and telemetry subsystem.
Page [13] Para. [56]: An encrypted command can be received by the satellite 200 over a classical communication channel (such as an optical or radio frequency channel). The encrypted command is received by the command decryptor 222, which subsequently retrieves the common encryption key from the key management system 220. Once the common encryption key has been retrieved, the command decryptor 222 decrypts the encrypted command. The resulting command is then passed to the command and telemetry sub system 204 to be actioned.

Claim 17 recites “an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the control apparatus”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the present application and finds that the specification including the following paragraphs fails to describe sufficient structure:
Page [23] Para. [48]: a satellite 200 comprises at least two sub-systems; a satellite platform 204 to perform general bus management functions, and a quantum encryption subsystem 202. In the preferred embodiment, the quantum encryption subsystem 202 comprises a photon source 212, a cryptographic key generator (or polarisation analyser) 214, a memory (or mass memory) 216, a key sifter 218, a key manager (or key management system) 220 and a encrypter/decrypter (or encryption/decryption unit) 222.
Page [13] Para. [55]: The common encryption key can be extracted and used by the encrypter/decrypter 222, which can use the common encryption key to encrypt information (such as telemetry information) to be sent to the ground station 100 and to decrypt information (such as commands) received from the ground station 100. Fig. 3 shows an aspect in which information is encrypted and decrypted as needed by an encrypter/decrypter 222. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 6, 12, 17 and 20  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim limitation “a command generator to generate”, in claims 1 and 17, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b).
Claim limitation “an encryptor to encrypt TT&C instructions”, in claims 1 and 17, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function and also does not show any algorithm to perform the encryption. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b).
Claim limitation “a beam decoder to determine an encryption key from a received stream of photons”, in claims 2 and 20, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b).
Claim limitation “a key sifter configured to receive information..., wherein the key sifter is further configured to communicate with the satellite”, in claim 4, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “the command encryptor is configured to receive commands intended for transmission to a satellite”, in claim 6, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “a command decryptor configured to receive an encrypted command from a control station”, in claim 12, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not show any association between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 10 – 11, 13, 17 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170034250 A1 to Sobhani et al., (hereinafter, “Sobhani”) in view of US 20080152147 A1 to Xia et al., (hereinafter, “Xia”).
Regarding claim 1, Sobhani teaches a control apparatus for a satellite comprising: a command generator to generate tracking, telemetry and command, (TT&C) instructions for the satellite; [Sobhani, para. 56 discloses the network satellite may be configured so that an instruction 10 received at the communications array 209 from another network satellite 110 may bypass the processor 201 and go directly to the data storage element 203 to be recorded. This bypass may be triggered by a bypass command included along with the data or instruction 10 received from the other network satellite. The bypass command may be generated and incorporated with the transmission of the data or instruction 10 at the access terminal 130, by a communications satellite 120, or by another network satellite.  Para. 62 discloses navigation and fleet management of communications satellites 120 and network satellites 110 are performed by Telemetry, Tracking and Control (“TT&C”) stations (not shown) placed on planet 1 where geographically desired. The TT&C functions do not control the electronic data storage network management functions. Rather, these are wirelessly controlled by a network control center. Network satellite 110 TT&C monitoring and requests can be transmitted directly from the ground to any network satellite 110 which can in turn relay the TT&C transmissions to any other network satellite 110 wirelessly connected to the satellite cloud network 100. The network 100 can also accept network satellite 110 TT&C transmissions indirectly via wireless links from the TT&C Stations to any communications satellite 120 to be wirelessly relayed to the intended network satellite 110 accordingly] and a transmitter to transmit the encrypted TT&C instructions to the satellite. [Sobhani, para. 41 discloses the lines between various network satellites 110 illustrate bidirectional communication links between different elements of the wirelessly interconnected network 100, each line potentially communicating electronic data and/or instructions 10. Each element of the network 100 securely transmits electronic data 10 for storage, retrieval, and distribution to access terminals 120 anywhere on planet 1 or to any other element of the network 100 through the bidirectional communication links and retransmitted from network satellite 110 to network satellite 110 until the data 10 has reached its destination (be that a network satellite 110 or access terminal 130. Unlike traditional passive or active communications satellites that simply reflect or amplify and immediately rebroadcast a received signal, the network satellites (110A, 110B, 110C, 110D, and 110E) record a file containing data extracted from the signal to electronic data storage elements 203 within the network satellites 110. That file can be requested and retrieved at any time from any authorized location within the satellite cloud network 110 (until the file is intentionally deleted or replaced). In some embodiments, once a network satellite 110 records a file from a signal, the network satellite 110 may perform additional tasks such as de-duplication, compression, and/or encryption to create a processed file. In further embodiments, the network satellite 110 may then transmit the processed file to at least one other satellite 110 in the network 100 to provide a redundant data back-up], but Sobhani does not teach an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the satellite.
However, Xia does teach an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the satellite. [Xia, para. 19 discloses a secure encryption key distribution network is provided that uses both fiber based quantum cryptographic key distribution and satellite based quantum cryptographic key distribution for distributing encryption key symbols over large scale networks. The secure encryption key distribution network described herein integrates a land-based optical network with a satellite-based optical network for distributing encryption keys to any customer connected to the land-based optical network. The land-based optical network may include, for example, an optical fiber based network. A space-based or earth-orbit based satellite network, controlled by a key management system, may distribute encryption keys to land-based network nodes using quantum cryptographic techniques and free space links. Para. 50 discloses receiving distributed key symbols from a local node at a customer site and encrypting traffic sent to another customer site using the received key symbols.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

As per claim 3, modified Sobhani teaches the control apparatus of claim 1, wherein the control apparatus is a ground based control apparatus. [Sobhani, para. 38 discloses an access terminal 130A communicates directly with a geostationary orbiting communications satellite 120A that occupies a fixed apparent position in the sky relative to a fixed point on the ground. Para. 46 discloses the network 100 incorporates network architecture, devices, protocols, procedures, systems, encryption, multifactor authentication, anti-jamming and interference mitigation techniques, and wireless inter-satellite and ground links are utilized to distribute electronic data 10 to any other point in the satellite cloud network 100 and/or to any authorized end-user with access terminals 130 on or near planet 1.]

Regarding claim 4, modified Sobhani teaches the control apparatus of claim 1, but Sobhani does not teach further comprising; a key sifter configured to receive information regarding a corresponding encryption key stored on the satellite and determine that bits within the decoded encryption key do not perfectly correspond to bits within the corresponding encryption key, wherein the key sifter is further configured to communicate with the satellite to remove bits from the decoded encryption key that do not perfectly correspond to bits within the corresponding encryption key to create a common encryption key.
However, Xia does teach further comprising; a key sifter configured to receive information regarding a corresponding encryption key stored on the satellite and determine that bits within the decoded encryption key do not perfectly correspond to bits within the corresponding encryption key, wherein the key sifter is further configured to communicate with the satellite to remove bits from the decoded encryption key that do not perfectly correspond to bits within the corresponding encryption key to create a common encryption key. [Xia, para. 41 discloses Quantum key distribution, according to an exemplary embodiment, may include interface with hardware operations 805, sifting operations 810, error correction operations 815, privacy amplification operations 820 and authentication operations 825. The interface with hardware operations 805 may include operations and/or protocols for deriving symbol values from transmitted photons. Values of the QKD symbols (e.g., high or low symbol values) may be interpreted by the polarization, phase or energy states of incoming photons. The polarization, phase or energy state of each received photon may be measured and interpreted to identify a symbol value for each received photon. Para. 42 discloses Sifting operation 810 may implement protocols for discarding or "sifting" certain of the raw symbols produced by interface with hardware operations 805. The protocols of sifting operations 810 may exchange basis information between the entities to a QKD symbol exchange. As an example, when a network node 135 receives polarized photons from satellite 125, network node 135 may measure the polarization of each photon along either a rectilinear or diagonal basis with equal probability. Network node 135 records the basis that is used for measuring the polarization of each photon. Para. 44 discloses Privacy amplification operations 820 may implement protocols for reducing error-corrected symbols received from the error correction operations 815 to a small set of derived symbols (e.g., bits) to reduce a potential eavesdropper's knowledge of the key. If, subsequent, to sifting and error correction, satellite 125 and network node 135 have adopted n symbols as secret symbols, then privacy amplification operations 820 may compress the n symbols using, for example, a hash function. Satellite 125 and network node 135 may agree upon a publicly chosen hash function f and take K=f(n symbols) as the shared r-symbol length key K. The hash function randomly redistributes the n symbols such that a small change in symbols produces a large change in the hash value.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 5, modified Sobhani teaches the control apparatus of claim 4, but Sobhani does not teach further comprising; a key management system for storing the common encryption key. 
However, Xia does teach further comprising; a key management system for storing the common encryption key. [Xia, para. 23 discloses key management system 130 may send key distribution instructions via, for example, a radio-frequency (RF) link, to satellite 125. Satellite 125 may then, based on the instructions received from key management system 130, begin distributing encryption key symbols to selected ones of network nodes 135-1 through 135-N via, for example, free space links using quantum cryptographic techniques.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 6, modified Sobhani teaches the control apparatus of claim 1, but Sobhani does not teach further comprising: a command encryptor, wherein the command encryptor is configured to receive commands intended for transmission to a satellite, retrieve an encryption key associated with the satellite and to create an encryption command.
	However, Xia does teach further comprising: a command encryptor, wherein the command encryptor is configured to receive commands intended for transmission to a satellite, retrieve an encryption key associated with the satellite and to create an encryption command.[Xia, para. 19 discloses a secure encryption key distribution network is provided that uses both fiber based quantum cryptographic key distribution and satellite based quantum cryptographic key distribution for distributing encryption key symbols over large scale networks. The secure encryption key distribution network described herein integrates a land-based optical network with a satellite-based optical network for distributing encryption keys to any customer connected to the land-based optical network. The land-based optical network may include, for example, an optical fiber based network. A space-based or earth-orbit based satellite network, controlled by a key management system, may distribute encryption keys to land-based network nodes using quantum cryptographic techniques and free space links. Para. 50 discloses receiving distributed key symbols from a local node at a customer site and encrypting traffic sent to another customer site using the received key symbols.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 7, it recites features similar to features in claims 1, therefore it is rejected in a similar manner. 

Regarding claim 8, modified Sobhani teaches the satellite of claim 7, but Sobhani does not teach further comprising: a photon source for producing a stream of photons; a cryptographic key generator for encoding the stream of photons based on a generated quantum encryption key; and an optical transmitter for transmitting at least a portion of the encoded stream of photons to a control station.  
However, Xia does teach further comprising: a photon source for producing a stream of photons; [Xia, para. 32 discloses quantum source 315 may include a photon source such as, for example, a laser. Quantum modulator 320 may modulate a state of each quantum particle emitted by quantum source 315 to encode each quantum particle with an encryption key symbol value] a cryptographic key generator for encoding the stream of photons based on a generated quantum encryption key; [Xia, para. 32 discloses quantum modulator 320 may modulate the phase/polarization and/or energy of emitted photons. For example, quantum modulator 320 may include a Mach-Zehnder interferometer that may modulate the phase of emitted photons to encode each photon with an encryption key symbol value] and an optical transmitter for transmitting at least a portion of the encoded stream of photons to a control station. [Xia, para. 32 discloses satellite 125 may include multiple free space quantum transmitters 225, with each being capable of being independently directed (e.g., aimed) to provide a beam of quantum particles to different ones of nodes 135. Free space quantum transmitter 225 may distribute encryption key symbols to one or more land network nodes 135-1 through 135-N via a free space link.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 10 – 11, they recite features similar to features in claims 4 – 5, therefore they are rejected in a similar manner.

Regarding claim 13, modified Sobhani teaches the satellite of claim 7, but Sobhani does not teach further configured to distribute a communication client quantum key to a first communication client and to a second communication client. 
However, Xia does teach further configured to distribute a communication client quantum key to a first communication client and to a second communication client. [Xia, para. 20 discloses network 100 may include a satellite network 110, a land network 120, a key management system 130, local nodes 140-1 and 140-2 and customer sites 150-1 and 150-2. Para. 22 discloses land network 120 may be used for distributing encryption keys to customer sites 150-1 and 150-2. In some implementations, land network 120 may also be used for transmitting traffic sent between customer sites 150-1 and 150-2 using the distributed encryption keys. In other implementations, a separate network (not shown) may be used to transmit encrypted traffic sent between customer sites 150-1 and 150-2.]
  Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 17, Sobhani teaches a system comprising: a control apparatus comprising: a command generator to generate tracking, telemetry and command (TT&C) instructions for a satellite; [Sobhani, para. 56 discloses the network satellite may be configured so that an instruction 10 received at the communications array 209 from another network satellite 110 may bypass the processor 201 and go directly to the data storage element 203 to be recorded. This bypass may be triggered by a bypass command included along with the data or instruction 10 received from the other network satellite. The bypass command may be generated and incorporated with the transmission of the data or instruction 10 at the access terminal 130, by a communications satellite 120, or by another network satellite. Para. 62 discloses navigation and fleet management of communications satellites 120 and network satellites 110 are performed by Telemetry, Tracking and Control (“TT&C”) stations (not shown) placed on planet 1 where geographically desired. The TT&C functions do not control the electronic data storage network management functions. Rather, these are wirelessly controlled by a network control center. Network satellite 110 TT&C monitoring and requests can be transmitted directly from the ground to any network satellite 110 which can in turn relay the TT&C transmissions to any other network satellite 110 wirelessly connected to the satellite cloud network 100. The network 100 can also accept network satellite 110 TT&C transmissions indirectly via wireless links from the TT&C Stations to any communications satellite 120 to be wirelessly relayed to the intended network satellite 110 accordingly]  and a transmitter to transmit the encrypted TT&C instructions to the satellite; [Sobhani, para. 41 discloses the lines between various network satellites 110 illustrate bidirectional communication links between different elements of the wirelessly interconnected network 100, each line potentially communicating electronic data and/or instructions 10. Each element of the network 100 securely transmits electronic data 10 for storage, retrieval, and distribution to access terminals 120 anywhere on planet 1 or to any other element of the network 100 through the bidirectional communication links and retransmitted from network satellite 110 to network satellite 110 until the data 10 has reached its destination (be that a network satellite 110 or access terminal 130. Unlike traditional passive or active communications satellites that simply reflect or amplify and immediately rebroadcast a received signal, the network satellites (110A, 110B, 110C, 110D, and 110E) record a file containing data extracted from the signal to electronic data storage elements 203 within the network satellites 110. That file can be requested and retrieved at any time from any authorized location within the satellite cloud network 110 (until the file is intentionally deleted or replaced). In some embodiments, once a network satellite 110 records a file from a signal, the network satellite 110 may perform additional tasks such as de-duplication, compression, and/or encryption to create a processed file. In further embodiments, the network satellite 110 may then transmit the processed file to at least one other satellite 110 in the network 100 to provide a redundant data back-up] and the satellite comprising: 5Application No.: TBDDocket No.: 15800362.000002.US00a command and telemetry subsystem to generate tracking, telemetry and command (TT&C) information for the satellite; [Sobhani, para. 62 discloses navigation and fleet management of communications satellites 120 and network satellites 110 are performed by Telemetry, Tracking and Control (“TT&C”) stations (not shown) placed on planet 1 where geographically desired. The TT&C functions do not control the electronic data storage network management functions. Rather, these are wirelessly controlled by a network control center. Network satellite 110 TT&C monitoring and requests can be transmitted directly from the ground to any network satellite 110 which can in turn relay the TT&C transmissions to any other network satellite 110 wirelessly connected to the satellite cloud network 100. The network 100 can also accept network satellite 110 TT&C transmissions indirectly via wireless links from the TT&C Stations to any communications satellite 120 to be wirelessly relayed to the intended network satellite 110 accordingly] and a transmitter to transmit the encrypted TT&C instructions to the control apparatus. [Sobhani, para. 41 discloses the lines between various network satellites 110 illustrate bidirectional communication links between different elements of the wirelessly interconnected network 100, each line potentially communicating electronic data and/or instructions 10. Each element of the network 100 securely transmits electronic data 10 for storage, retrieval, and distribution to access terminals 120 anywhere on planet 1 or to any other element of the network 100 through the bidirectional communication links and retransmitted from network satellite 110 to network satellite 110 until the data 10 has reached its destination (be that a network satellite 110 or access terminal 130. Unlike traditional passive or active communications satellites that simply reflect or amplify and immediately rebroadcast a received signal, the network satellites (110A, 110B, 110C, 110D, and 110E) record a file containing data extracted from the signal to electronic data storage elements 203 within the network satellites 110. That file can be requested and retrieved at any time from any authorized location within the satellite cloud network 110 (until the file is intentionally deleted or replaced). In some embodiments, once a network satellite 110 records a file from a signal, the network satellite 110 may perform additional tasks such as de-duplication, compression, and/or encryption to create a processed file. In further embodiments, the network satellite 110 may then transmit the processed file to at least one other satellite 110 in the network 100 to provide a redundant data back-up], but Sobhani does not teach a control apparatus comprising: an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the satellite; and the satellite comprising: an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the control apparatus.
However, Xia does teach a control apparatus comprising: an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the satellite; and the satellite comprising: an encryptor to encrypt TT&C instructions using a common quantum encryption key shared with the control apparatus. [Xia, para. 19 discloses a secure encryption key distribution network is provided that uses both fiber based quantum cryptographic key distribution and satellite based quantum cryptographic key distribution for distributing encryption key symbols over large scale networks. The secure encryption key distribution network described herein integrates a land-based optical network with a satellite-based optical network for distributing encryption keys to any customer connected to the land-based optical network. The land-based optical network may include, for example, an optical fiber based network. A space-based or earth-orbit based satellite network, controlled by a key management system, may distribute encryption keys to land-based network nodes using quantum cryptographic techniques and free space links. Para. 50 discloses receiving distributed key symbols from a local node at a customer site and encrypting traffic sent to another customer site using the received key symbols. Para. 52 discloses customer site 150 may encrypt traffic being sent to other customer sites using the received encryption key symbols (block 1310). For example, customer site 150-1 may encrypt traffic being sent to customer site 150-2 using distributed encryption key symbols received from local node 140-1. Any known encryption algorithm, that uses encryption keys, may be used for encrypting traffic sent from customer site 150 to another customer site (e.g., from customer site 150-1 to customer site 150-2).]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]

Regarding claim 18, it recites features similar to features in claim 13, therefore it is rejected in a similar manner.   

Regarding claim 19 and 21, they recite features similar to features in claim 3, therefore they are rejected in a similar manner.   
 
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170034250 A1 to Sobhani et al., (hereinafter, “Sobhani”) in view of US 20080152147 A1 to Xia et al., (hereinafter, “Xia”) in further view of US 20190044713 A1 to Tomita et al., (hereinafter, “Tomita”).
Regarding claim 2, modified Sobhani teaches the control apparatus of claim 1, but Sobhani does not teach further comprising: an optical receiver adapted to receive a stream of photons from the satellite, wherein the stream of photons is representative of an encryption key; and a beam decoder to determine an encryption key from a received stream of photons.
However, Xia does teach further comprising: an optical receiver adapted to receive a stream of photons from the satellite, wherein the stream of photons is representative of an encryption key; [Xia, para. 34 discloses free space quantum receiver 425 may include mechanisms for receiving encryption key symbols distributed via a free space link from satellite 125 using quantum cryptographic techniques. Para. 35 discloses free space quantum receiver 425 may include an optional quantum beam directional control unit 500, a quantum detector 510 and a quantum evaluator 520. Quantum beam directional control unit 500 may include control circuitry and associated mechanical components for directing receiver 425 towards satellite 125 to receive a beam of quantum particles (e.g., photons).] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Xia’s system with modified Sobhani’s system, with a motivation to combine satellite based quantum key distribution with land-based fiber quantum key distribution, secure end-to-end encryption may be achieved across large to very large scale networks. [Xia, para. 19]
However, Sobhani in view of Xia does not teach a beam decoder to determine an encryption key from a received stream of photons, but Tomita does teach a beam decoder to determine an encryption key from a received stream of photons [Tomita, para. 41 discloses The quantum encryption transmitter 210 transmits a bit stream that is a source of the encryption key to the quantum encryption receiver 90. Due to a loss during transmission, only a part of the transmitted pulsed laser beam reaches the quantum encryption receiver 90. The quantum encryption receiver 90 includes a decoder 91 and a photon detecting unit 92. The decoder 91 distributes a pulsed laser beam configuring each bit of a bit stream that is a source of an encryption key to each port of the photon detecting unit 92 corresponding to the base X or the base Z on the basis of the received pulsed laser beam for transmission. As a result, each of bits binarized as being “0” or “1” is generated in the photon detecting unit 92. In other words, a part of the bit stream generated by the modulation unit 13 is reproduced by the quantum encryption receiver 90.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Tomita’s system with modified Sobhani’s system, with a motivation to notify the port (position) of the photon detecting unit 92 that has detected the pulsed laser beam to the quantum encryption transmitter 210. Then, the bit stream reproduced by the quantum encryption receiver 90 is set as a key. [Tomita, para. 19]

Regarding claim 20, it recites features similar to features in claim 2, therefore it is rejected in a similar manner.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170034250 A1 to Sobhani et al., (hereinafter, “Sobhani”) in view of US 20080152147 A1 to Xia et al., (hereinafter, “Xia”) in further view of US 9413470 B1 to Smith et al., (hereinafter, “Smith”).
Regarding claim 9, modified Sobhani teaches the satellite of claim 8, but modified Sobhani does not teach wherein the cryptographic key generator is configured to split the stream of photons to create a first stream of entangled photons and a second stream of entangled photons, such that photons in the first stream of entangled photons are entangled with corresponding photons in the second stream of entangled photons; and wherein the optical transmitter is configured to transmit the second stream of entangled as the at least a portion of the encoded stream of photons to the control station.  
However, Smith does teach wherein the cryptographic key generator is configured to split the stream of photons to create a first stream of entangled photons and a second stream of entangled photons, such that photons in the first stream of entangled photons are entangled with corresponding photons in the second stream of entangled photons; [Smith, col. 8 lines 27 – 42  discloses the quantum systems of the first entangled group are called A1 and B1, and the quantum systems of the second entangled group are called A2 and B2. The entangled groups may be split such that a first location may include one quantum system from each entangled group (i.e., A1 and A2) and a second location may include the other quantum systems (i.e., B1 and B2). The quantum systems at the first location (A1 and A2) may be entangled (as discussed herein with respect to entangling quantum systems) and observed in the new entangled state (together referred to as a joint entanglement measurement). The joint entanglement measurement projects the quantum systems of the first location (A1 and A2) into an entangled state and collapses the original entanglement within the entangled groups (i.e., A1 and B1 are no longer entangled, and A2 and B2 are no longer entangled)] and wherein the optical transmitter is configured to transmit the second stream of entangled as the at least a portion of the encoded stream of photons to the control station. [Smith, col. 8 lines 61 – 67 discloses the qubits 70 are photons that may be entangled in polarization. The two qubits 70 initially travel along separate optical paths 50a and 50b. The two qubits 70 are directed (e.g., with conventional optics) to combine at a beam splitter 44 in the Hong-Ou-Mandel configuration. The beam splitter 44 is configured to transmit and reflect a photon with equal probabilities, regardless of the initial polarization of the photon. The two qubits 70 may emerge from the beam splitter in some combination of the optical paths 50c and 50d. Col. 9 lines 10 – 19 The polarizing beam splitters 46 are each configured to transmit photons of one polarization and reflect photons of the orthogonal polarization. Generally, the polarizing beam splitters 46 may be aligned such that horizontal polarization is transmitted and vertical polarization is reflected. If a photon in an equal superposition of horizontal and vertical polarization states (more generally, in a superposition of polarization basis states that are aligned with the polarizing beam splitter 46), the photon will be transmitted or reflected with equal probabilities.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Smith’s system with modified Sobhani’s system because the communication through the entanglement link may not be blocked, and because the distance between the entangled quantum systems does not degrade the entanglement link, entanglement links appear useful for satellite communication, communication without a line of sight, submerged submarine communication, underground communication (e.g., mining, spelunking), and transmission from aircraft black boxes.. [Smith, col. 6 lines 24 – 31]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170034250 A1 to Sobhani et al., (hereinafter, “Sobhani”) in view of US 20080152147 A1 to Xia et al., (hereinafter, “Xia”) in further view of US 20160056957 A1 to Clarke et al., (hereinafter, “Clarke”).
Regarding claim 12, modified Sobhani teaches the satellite of claim 11, but modified Sobhani does not teach further comprising- a command decryptor configured to receive an encrypted command from a control station, retrieve an encryption key from the key management system, decrypt the encrypted command using the encryption key and forward the decrypted command to a command and telemetry subsystem.  
However, Clarke does teach further comprising- a command decryptor configured to receive an encrypted command from a control station, retrieve an encryption key from the key management system, decrypt the encrypted command using the encryption key and forward the decrypted command to a command and telemetry subsystem. [Clarke, para. 70 discloses a receiving device stores public keys for a plurality of other devices in the satellite system. The receiving device, for example the satellite or control station of FIG. 1, obtains the key distribution message 500 from the received data, identifies the source of the key distribution message 500 based on the user identifier 503, and derives the shared secret associated with that user in order to decrypt the encrypted key data 505. In this way the device can use the shared secret to obtain the security attributes 506 and the session key 507. Para. 55 discloses the control station can communicate with the satellite by encrypting data using the current session key and transmitting the encrypted data to the satellite, which can then decrypt the encrypted data using the same current session key. Similarly, the satellite can communicate with the control station by transmitting data which has been encrypted using the current session key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Clarke’s system with modified Sobhani’s system, with a motivation to transmit in the key distribution message 500 include the next session key, integrity verification information, key validity information to define the period over which the key is valid, and replay detection information to guarantee that the key has not been used before. Security Attributes can also include other information, such as the rights associated with the user role, and access rights for different users which can be stored along with public keys of the different users. [Clarke, para. 69]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434